Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Request for Continued Examination filed 12/09/2021.
Claims 1-20 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for implementing task graphs to schedule resources, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method for generating a task graph for workload scheduling based on a task graph specification program wherein pass nodes of the task graph are generated based on pass instructions, generating resource nodes and directed edges based on resource declarations of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kavipurapu (US 9,984,037) teaches a processor with a command scheduler wherein a task graph specification program is traversed to generate a data flow graph corresponding to the control flow instructions, then outputting the unscheduled sequencing graph / data flow graph into a scheduler to scheduler instructions, but Examiner points out that this is not specifically the 
Keller et al. (US 2005/0192979) teaches generating / building task graphs and modifying task graphs to schedule / manage workloads based on estimates of task durations and timings.
Garg et al. (US 2020/0371843) teaches scheduling usage of resources based on task graphs, that includes edges and nodes, using a scheduler and scheduling policies.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/MICHAEL SUN/Primary Examiner, Art Unit 2183